Citation Nr: 1043506	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
anxiety disorder.

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as due to 
herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1962 to December 
1966, and from April 1967 to February 1984.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio (The Tiger 
Team), which denied entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities.  

This appeal to the Board is also from an October 2008 rating 
decision of the VA RO in Montgomery, Alabama, which denied 
entitlement to service connection for PTSD.  

The RO in Montgomery, Alabama, has since assumed jurisdiction, 
and that office forwarded the appeal to the Board.

In support of his claim, the Veteran testified at the RO's office 
in Montgomery, Alabama (Travel Board hearing) held before the 
undersigned Acting Veterans Law Judge (AVLJ) in April 2010.  A 
transcript of the hearing is of record.  

The RO certified this appeal to the Board in November 2009 and, 
in April 2010, so more than 90 days later, the Veteran submitted 
additional evidence.  But he waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board notes that the psychiatric claim on appeal has 
previously been developed to include only PTSD.  However, the 
Court of Appeals for Veterans Claims (CAVC or Court) has recently 
held that the scope of a mental health disorder claim includes 
any mental disorder that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the Board has recharacterized the Veteran's 
claim on appeal to more accurately reflect the Court's holding in 
Clemons.

In this decision the Board is denying the Veteran's claim for 
service connection for peripheral neuropathy of his bilateral 
lower extremities - to the extent this claim is predicated on 
the notion this disorder is presumptively due to exposure to 
Agent Orange in Vietnam.  However, the Board is temporarily 
deferring consideration of whether this disorder was directly 
incurred in service pending further development and consideration 
on remand to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  Additionally, the Board is remanding the claim 
for service connection for an acquired psychiatric disorder, to 
include PTSD and anxiety disorder, to the RO via the AMC in 
Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, so it 
is presumed he was exposed to Agent Orange while there.

2.  But he has not been diagnosed with acute or subacute 
peripheral neuropathy of his bilateral lower extremities, much 
less that began during his service and resolved within two years 
of his last exposure to Agent Orange in Vietnam.

3.  There also is no objective clinical indication of peripheral 
neuropathy, in general, to a compensable degree of at least 10-
percent disabling within one year after his military service 
ended.




CONCLUSION OF LAW

The peripheral neuropathy affecting the Veteran's bilateral lower 
extremities may not be presumed to have been incurred in service, 
including from exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.  

VCAA notice should be provided prior to an initial unfavorable 
decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  If, however, for whatever reason 
it was not, or the notice provided was inadequate, this timing 
error can be effectively "cured" by providing any necessary 
VCAA notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id. at 1704.  The Supreme Court 
rejected the Federal Circuit's analysis because it imposed an 
unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id. at 1705-6.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id. at 1704-5.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.
In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2004 
and September 2005.  The letters informed him of the evidence 
required to substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The RO issued 
those VCAA notice letters prior to initially adjudicating the 
Veteran's claim in February 2006, the preferred sequence.  See 
Pelegrini, 18 Vet. App. at 120.  

The Board notes that the Veteran was not informed that a 
downstream disability rating and effective date would be assigned 
if his claim was granted.  However, since the Veteran's claim for 
presumptive service connection for peripheral neuropathy of the 
bilateral lower extremities, including as a result of 
Agent Orange exposure is being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. at 473; see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his service 
personnel records, service treatment records (STRs), VA treatment 
records, a transcript of the Veteran's Travel Board hearing, and 
lay statements in support of his claim. 

The Veteran has not been afforded a VA examination to assess the 
nature and etiology of his peripheral neuropathy.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Veterans Court made clear 
that VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  

To the extent that the Veteran's claim is based upon presumptive 
service connection, an examination is not needed to fairly decide 
his claim because the second and third McLendon elements are not 
met.  This is because he has never had acute or subacute 
peripheral neuropathy of his lower extremities, much less which 
began during service and resolved within two years of his last 
exposure to Agent Orange in Vietnam.  There also is no objective 
clinical indication that peripheral neuropathy, in general, 
manifested to a compensable degree of at least 10-percent 
disabling within one year after his military service ended.  In 
this case, an examination and opinion are not needed to fairly 
decide his claim to the extent it is predicated on entitlement to 
presumptive (versus direct) service connection.  Id.

Part of the reason for remanding his claim to the extent it is 
predicated on the alternative theory the neuropathy was directly 
incurred in service is to have him examined for a medical nexus 
opinion concerning this alternative possibility.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Entitlement to Presumptive Service Connection for 
Peripheral Neuropathy of the Lower Extremities, Including as a 
Result of Agent Orange Exposure

The Veteran claims that his peripheral neuropathy of the 
bilateral lower extremities is a result of exposure to herbicides 
during his tour in Vietnam.  This decision only considers whether 
he is entitled to presumptive service connection.  For reasons 
and bases that will be discussed below, he is not entitled to 
service connection on a presumptive basis.

Service connection is granted for a disorder resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) medical 
evidence of a current disorder; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence of 
a nexus between the claimed in-service disease or injury and the 
current disorder.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Organic diseases of the nervous system will be presumed to have 
been incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the disorder 
claimed).  The Veteran was diagnosed in October 2004 with 
"unspecified idiopathic peripheral neuropathy" by the VA 
Medical Center (VAMC) in Nashville, Tennessee.  Therefore, the 
determinative issue is whether his peripheral neuropathy may be 
presumptively related to his military service - and, in 
particular, to exposure to Agent Orange in Vietnam.  In this 
critical respect, his claim fails.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been incurred 
in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
For the purposes of the presumption, acute and subacute 
peripheral neuropathy are associated with herbicide exposure.  38 
U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).

VA regulations state that, for the purposes of 38 C.F.R. § 
3.309(e), the term "acute and subacute peripheral neuropathy" 
means "transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.  
For the presumption to apply, the Veteran's peripheral neuropathy 
must have become manifest to a degree of 10 percent or more 
within a year after the last date the Veteran was exposed to an 
herbicide agent during military service.  
38 C.F.R. § 3.307(a)(6)(ii).  This presumption does not apply to 
the Veteran, because he does not have the specific type of 
peripheral neuropathy mentioned - acute and subacute.  Instead, 
he has been diagnosed with "unspecified idiopathic peripheral 
neuropathy" following April 2004 electrodiagnostic studies by 
the VAMC in Nashville, Tennessee.

Additionally, an April 2004 outpatient treatment record from the 
VAMC in Nashville, Tennessee, notes that the Veteran has 
experienced peripheral neuropathy of the lower extremities for 13 
years  - since approximately 1991.  If the initial date of 
manifestation of the peripheral neuropathy was in 1991, it was 
well beyond the one-year presumptive period to otherwise warrant 
presumptive service connection for an organic disease of the 
nervous system, because the presumptive period ended in February 
1984 (one year after the last day of the Veteran's active 
military service).

Moreover, the peripheral neuropathy of the bilateral lower 
extremities did not resolve within 2 years of the Veteran's last 
presumed exposure to Agent Orange in Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Instead, he has been 
treated for peripheral neuropathy since at least 2004, 
so it clearly has not resolved within the time required by VA 
regulations.

VA has determined there is no positive association between 
exposure to herbicides and any other disorder for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 27630-
27641 (2003).  The preponderance of the evidence is against 
granting the Veteran's claim for service connection on a 
presumptive basis, the benefit-of-the-doubt doctrine does not 
apply and the Board must deny the claim.  38 C.F.R. § 3.102.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The United States Court of Appeals for the Federal Circuit has 
held that when a claimed disorder is not included as a 
presumptive disorder, direct service connection may nevertheless 
be established by demonstrating that the disease was in fact 
"incurred" during service by proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  To the 
extent the Veteran is trying to alternatively establish direct 
causation, this will be addressed on remand.


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities on a presumptive 
basis - including as a result of exposure to Agent Orange, is 
denied.


REMAND

Although the Board sincerely regrets the additional delay that 
will result from this remand, it is necessary to ensure there is 
a complete record upon which to decide this appeal so the Veteran 
is afforded every possible consideration.

The most recent VA outpatient treatment records from the VAMC in 
Murfreesboro, Tennessee, are dated from June 2009.  The most 
recent VA outpatient treatment records from the VAMC in 
Nashville, Tennessee, are dated from April 2009.  The Veteran 
indicated in a February 2009 statement that he has been recently 
treated by the VAMC in Murfreesboro, Tennessee, and he would like 
those records to be associated with his claims file.  Thus, all 
pertinent records since June 2009 and April 2009, respectively, 
should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA adjudicators are deemed to have constructive 
notice of VA medical records).

With regard to the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD and anxiety 
disorder, the regulations have changed during the pendency of his 
appeal.  Prior to July 13, 2010, service connection for PTSD 
required: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, (3) credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010), 
effective prior to July 13, 2010.  However, effective July 13, 
2010, 38 C.F.R. 
§ 3.304 (f) was amended to include a new paragraph (f)(3) that 
reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and the Veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in- service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) 
and corrective notice at 75 Fed. Reg. 41092 
(July 15, 2010). 

The provisions of this amendment apply to the Veteran's claim.

In his oral and written statements in support of his claim, the 
Veteran described several alleged stressful events, including:  
(1) the fear of rocket, mortar, and sniper attacks while 
stationed in the Republic of Vietnam; (2) a Prisoner of War (POW) 
training simulation that occurred during Combat Training School 
prior to the Veteran's deployment to the Republic of Vietnam; 
and, (3) a December 1967 attack against the Phu Cat Air Force 
Base in the Republic of Vietnam while the Veteran was stationed 
at the Base.  The Veteran's first stressor pertaining to the fear 
of rocket, mortar, and sniper attacks, and his third stressor 
pertaining to an attack on the base, are related to the Veteran's 
fear of hostile military or terrorist activity.  These stressors 
are also consistent with the places, types, and circumstances of 
the Veteran's active military service.  Specifically, the 
Veteran's service personnel records corroborate that he was 
stationed in the Republic of Vietnam during the Vietnam era.

The new PTSD regulations state that, before a claim can be 
granted, a VA psychiatrist or psychologist must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the symptoms are related to the claimed stressor.  It does 
not appear that the Veteran has been afforded a VA examination in 
conjunction with his claim.  Therefore, this must be done prior 
to Board consideration of his claim for service connection for an 
acquired psychiatric disorder, including PTSD and anxiety 
disorder.  See 38 C.F.R. § 3.304(f), effective on and after July 
13, 2010.

With regard to the Veteran's claim for service connection for 
peripheral neuropathy of the bilateral lower extremities on a 
direct basis, the Board finds that a VA examination is required 
before his claim may be addressed.  VA must provide a 
medical examination for a nexus opinion when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication the disability or persistent or recurrent symptoms of 
a disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  McLendon, 20 Vet. App. at 79; 
see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran testified at his April 2010 Travel Board hearing that 
he began experiencing tingling and numbness in his 
lower extremities in 1971 during his active military service, 
though not documented, and that these symptoms continued rather 
immediately after returning from Vietnam.  The Board finds that 
the Veteran is competent, even as a layperson, to attest to 
factual matters of which he has first-hand knowledge, e.g., 
tingling and numbness in his lower extremities.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit 
has held that lay evidence is one type of evidence that must be 
considered, and that competent lay evidence can be sufficient in 
and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  

Additionally, at his April 2010 Travel Board hearing, the Veteran 
stated that during service he was treated for complaints of back 
pain, shoulder pain, and neck pain.  These complaints are 
documented in the Veteran's STRs.  He believes that the pain 
medications he was prescribed during service for his back, neck, 
and shoulder pain masked his in-service symptoms of peripheral 
neuropathy of his bilateral lower extremities.  The Veteran 
stated that his peripheral neuropathy symptoms began to appear 
when he stopped taking the pain medications he had been 
prescribed during his active military service.  

Since there is competent lay and medical evidence of current 
disorder, and competent medical and lay evidence of relevant 
complaints in service, a medical opinion is also needed regarding 
whether the Veteran's current peripheral neuropathy dates back to 
his military service - and, in particular, whether his in-
service prescribed pain medications masked his alleged in-service 
symptoms of peripheral neuropathy of the lower extremities.  
McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Finally, the Veteran has not been sent a letter that complies 
with Dingess/Hartman, 19 Vet. App. at 473, insofar as notifying 
him of all elements of his claim for service connection for 
peripheral neuropathy of the bilateral lower extremities, 
including information concerning the downstream disability rating 
and effective date.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Obtain all pertinent outpatient 
treatment records from the VAMC in 
Murfreesboro, Tennessee, since June 2009, 
and from the VAMC in Nashville, Tennessee, 
since April 2009.  Additionally, the RO 
should ensure that the Veteran has not been 
treated by any other local VAMCs, including 
the Birmingham, Alabama, VAMC.

If no additional medical records are 
located, a written statement to that effect 
should be requested for incorporation into 
the record.

2.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination, 
preferably at the VAMC in Murfreesboro, 
Tennessee.

The VA examiner is advised that the 
Veteran's service personnel records 
corroborate that he was stationed in the 
Republic of Vietnam during the Vietnam era 
- meaning between January 9, 1962, and May 
7, 1975.  His alleged stressful events 
include: (1) the fear of rocket, mortar, 
and sniper attacks while stationed in the 
Republic of Vietnam; (2) a Prisoner of War 
(POW) training simulation that occurred 
during Combat Training School prior to the 
Veteran's deployment to the Republic of 
Vietnam; and, (3) a December 1967 attack 
against the Phu Cat Air Force Base in the 
Republic of Vietnam while the Veteran was 
stationed at the Base.

The examiner should elicit as much detail 
as possible from the Veteran as to such 
claimed stressors.  Then, the examiner 
should consider the Veteran's alleged in-
service stressors for the purpose of 
determining whether such stressors were 
severe enough to have caused the current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the in-service stressors.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

If the Veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  If PTSD is diagnosed, the 
examiner is requested to render a medical 
nexus opinion as to whether his current 
PTSD is attributable to his military 
service.

If the Veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to render a medical 
nexus opinion as to whether it is at least 
as likely as not (i.e., a probability of at 
least 50 percent or more) that this 
psychiatric condition is related to an 
event, injury or disease in service.

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the pertinent 
medical and other history.

The Veteran is hereby advised that failure 
to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this pending claim.

3.  The RO/AMC should schedule the Veteran 
for a VA neurological examination, 
preferably at the VAMC in Murfreesboro, 
Tennessee. 

The VA examiner is requested to render a 
medical nexus opinion as to whether it is 
at least as likely as not (i.e., a 
probability of at least 50 percent or more) 
that his peripheral neuropathy of the 
bilateral lower extremities is related to 
an event, injury or disease in service, 
including as result of his presumed 
exposure to Agent Orange in Vietnam. 

The VA examiner should also consider 
whether the pain medications the Veteran 
was prescribed during his active military 
service for his back pain, neck pain, and 
shoulder pain masked his alleged in-service 
symptoms of peripheral neuropathy of the 
lower extremities.

The examiner must conduct all diagnostic 
testing and evaluation needed to make this 
important determination.  The claims file, 
including a complete copy of this remand, 
must be made available to the examiner for 
review of the pertinent medical and other 
history.

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

The Veteran is hereby advised that failure 
to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this pending claim.

4.  The RO/AMC should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

6.  Then readjudicate the Veteran's claim 
for service connection for peripheral 
neuropathy of the bilateral lower 
extremities, on the sole remaining premise 
of direct causation (not presumptive), and 
the claim for service connection for an 
acquired psychiatric disorder, to include 
PTSD and anxiety disorder, in light of the 
additional evidence.  If the claims are not 
granted to his satisfaction, send the 
Veteran and his representative a SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration of the 
claims.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO via the AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of 
this remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result of 
this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


